DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on October 27, 2021. The application contains claims 1-27: 
Claims 1-10 were previously cancelled
Claims 12, 19, 21, and 23 are cancelled 
Claims 11, 13-18, 20, 22, and 24-27 are allowed

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by email on January 27, 2022 following a telephone interview with NORTON, TODD (Reg. No. 48636) on January 26, 2022. The examiner-initiated interview summary, the examiner’s amendment, and the email authorization for entry of the examiner’s amendment have all been attached to this office action.

The application has been amended as per the attached Examiner’s Amendment, the content of which has also been enclosed as follows: 


Examiner’s Amendment to the Claims
1. – 10. (Canceled)

11. (Currently amended) A method of selection of a recommendation algorithm for a local recommender in a device, said method comprising:
	querying a plurality of local recommendation algorithms local to the device with a query-set and obtain a plurality of local recommendation results for the query-set;
	querying a remote recommendation system remote to the device with said query-set to obtain a remote recommendation system result for the query-set; 
	

	inputting each of the plurality of local recommendation results for the query-set into a graph
formatting function to create a plurality of graphs, wherein each of the plurality of graphs corresponds to a respective one of the plurality of local recommendation results for the query-set;
	inputting the remote recommendation system result for the query-set into the graph formatting function to create a reference graph;
	computing a distance between each of the plurality of graphs that corresponds to the plurality of local recommendation results for the query-set and the reference graph to obtain a plurality of distances; and
	comparing the plurality of distances and selecting a local recommendation algorithm among the plurality of local recommendation algorithms local to the device that generated a graph with the smallest distance to the reference graph to use for a local recommender in the device.

	12. (Canceled) 	

	13. (Previously presented)	The method according to claim 11, wherein said plurality of local recommendation algorithms comprise at least two differently parametrized versions of a same algorithm. 

	14. (Previously presented)	The method according to claim 11, wherein the method is implemented by one among a mobile communication device, a gateway, a set top box. 

	15. (Previously presented)	The method according to claim 11, wherein a recommendation is based on said selected local recommendation algorithm in an off-line mode of said device and a recommendation is obtained from a remote recommendation algorithm in an on-line mode of said device. 

	16. (Previously presented)	The method according to claim 15, wherein said on-line mode corresponds to conditions allowing communication between said device and a remote server running said remote recommendation algorithm. 

	17. (Previously presented)	The method according to claim 11, wherein a recommendation is obtained from said selected local recommendation algorithm or from a remote recommendation algorithm based on user choice.


	query a plurality of local recommendation algorithms local to the device with a query-set and to obtain a plurality of local recommendation results for the query-set;
	query a remote recommendation system remote to the device with said query-set to obtain a remote recommendation system result for the query-set; 
	

	input each of the plurality of local recommendation results for the query-set into a graph
formatting function to create a plurality of graphs, wherein each of the plurality of graphs corresponds to a respective one of the plurality of local recommendation results for the query-set;
	input the remote recommendation system result for the query-set into the graph formatting
function to create a reference graph;
	compute a distance between each of the plurality of graphs that corresponds to the plurality of local recommendation results for the query-set and the reference graph to obtain a plurality of distances; and
	compare the plurality of distances and select a local recommendation algorithm among the plurality of local recommendation algorithms local to the device that generated a graph with the smallest distance to the reference graph to use for a local recommender in the device.


	19. (Canceled)	

	20. (Previously presented)	The device according to claim 18, wherein said device is one of a mobile communication device, a gateway, a set top box. 

	21. (Canceled) 

	22. (Currently amended) A non-transitory computer readable medium comprising program code instructions that when executed by a processor for implementing the steps of a method comprising:
	querying a plurality of local recommendation algorithms local to [[the]]a device with a query-set and obtain a plurality of local recommendation results for the query-set;
	querying a remote recommendation system remote to the device with said query-set to obtain a remote recommendation system result for the query-set; 
	

	inputting each of the plurality of local recommendation results for the query-set into a graph
formatting function to create a plurality of graphs, wherein each of the plurality of graphs corresponds to a respective one of the plurality of local recommendation results for the query-set;
	inputting the remote recommendation system result for the query-set into the graph formatting function to create a reference graph;
	computing a distance between each of the plurality of graphs that corresponds to the plurality of local recommendation results for the query-set and the reference graph to obtain a plurality of distances; and
	comparing the plurality of distances and selecting a local recommendation algorithm among the plurality of local recommendation algorithms local to the device that generated a graph with the smallest distance to the reference graph to use for a local recommender in the device.

	23. (Canceled) 

	24. (Currently amended) The non-transitory computer readable medium of claim 22 

	25. (Currently amended) The non-transitory computer readable medium of claim 22 

	26. (Currently amended) The non-transitory computer readable medium of claim 25 

	27. (Currently amended) The non-transitory computer readable medium of claim 22 









Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 11, 13-18, 20, 22, and 24-27 are allowable over the prior art of record. The closest prior art of record 
CHENG (US 20160379122 A1) teaches
a method of selection of a recommendation algorithm for a local recommender in a device, said method comprising: 
querying a plurality of local recommendation algorithms local to the device with a query-set and obtain a plurality of local recommendation results for the query-set; 
comparing the plurality of local recommendation results for the query-set based on a computation of a probability for the query-set;
selecting, from the plurality of local recommendation algorithms, a local recommendation algorithm local to the device, to use for a local recommender in the device, as a function of said comparing.  

Lagad et al. (US 20080222140 A1) teaches
querying a remote recommendation system remote to the device with said query-set to obtain a remote recommendation system result for the query-set; 
comparing the plurality of local recommendation results for the query-set with the remote recommendation system result for the query-set based on a computation of a distance between the plurality of local recommendation results for the query-set and the remote recommendation result for the query-set;


 “inputting each of the plurality of local recommendation results for the query-set into a graph formatting function to create a plurality of graphs, wherein each of the plurality of graphs corresponds to a respective one of the plurality of local recommendation results for the query-set;
inputting the remote recommendation system result for the query-set into the graph formatting function to create a reference graph;
computing a distance between each of the plurality of graphs that corresponds to the plurality of local recommendation results for the query-set and the reference graph to obtain a plurality of distances;”

Dependent claims 13-17, 20, and 24-27 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOQIN HU/Examiner, Art Unit 2168                   

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168